USDC IN/ND case 2:19-cr-00129-PPS-JEM document 91 filed 06/30/21 page 1 of 2


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA                  )
                                          )
       v.                                 )      CASE NUMBER: 2:19 CR 129 PPS
                                          )
ALEJANDRO PEREZ                           )

                                         ORDER

       A sentencing hearing in this case has been set for September 9, 2021 at 9:00 a.m.

(Hammond time). Sentencing memoranda are required if a party intends to request a

sentence outside of the range suggested by the Sentencing Guidelines. Sentencing

memoranda in all other instances are optional. All sentencing memoranda must be filed

at least 10 days prior to the sentencing hearing and may not exceed 25 pages. Responses

to sentencing memoranda are optional, but if a party wants to file a response it must be

filed at least 5 days prior to the sentencing hearing and may not exceed 15 pages. Replies

in support of sentencing memoranda are unnecessary and will not be entertained. Any

memorandum or response filed after these deadlines will be stricken and disregarded,

absent extraordinary circumstances.

       In addition, any motion made pursuant to § 5K1.1 of the United States Sentencing

Guidelines must be filed at least 5 days prior to the sentencing hearing.

To the extent the sentencing date is continued and reset, the deadlines established in this

Order shift accordingly and this Order remains in force.
USDC IN/ND case 2:19-cr-00129-PPS-JEM document 91 filed 06/30/21 page 2 of 2




     SO ORDERED.

     ENTERED: June 30, 2021
                                         s/ Philip P. Simon
                                         PHILIP P. SIMON,
                                         JUDGE
                                         UNITED STATES DISTRICT COURT




                                     2
